J-A26015-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA




JOHNNIE LENAN NELSON

                       Appellant                  No. 2104 MDA 2016


           Appeal from the Judgment of Sentence July 21, 2016
              In the Court of Common Pleas of Berks County
           Criminal Division at No(s): CP-06-CR-0005539-2013


BEFORE: BOWES, OLSON, AND RANSOM, JJ.

MEMORANDUM BY BOWES, J.:                      FILED FEBRUARY 13, 2018

      Johnnie Lenan Nelson appeals from the judgment of sentence of life

imprisonment, imposed following his convictions for first-degree murder,

conspiracy to commit murder, and possessing an instrument of crime. We

affirm.

      During the late evening hours of July 4, 2013, Darryl Jones was
      shot and killed in an alleyway between the 1100 block of North
      12th Street and Birch Street in the City of Reading.

           ....

      [T]he Commonwealth presented evidence from multiple sources:
      . . . [including] the Commonwealth's key witness, co-defendant
      Eric Harding (aka Fat Boy, Nut), who testified at length and in
      detail about the events which occurred on the evening of July 4,
      2013 into July 5, 2013.

      Harding testified about meeting the defendant in the area of
      North 12th Street on the afternoon of July 4, 2013 to ride four
J-A26015-17



     wheelers and to attend a 4th of July party at 1027 North 12th
     Street. The two split up while riding the four-wheelers; the
     defendant returned after dark and told Harding that he was
     going to watch fireworks. Harding left the area to unload the
     bikes and spend time with his children. At around 11:00 p.m.,
     Harding returned to N. 12th Street with a friend, Zechariah
     (Zach), and parked on Robeson Street. They met up with the
     defendant at the party.

     At around 11:20 p.m., Darryl Jones (aka "Sparks") arrived at the
     party. Jones approached a group on the sidewalk and shook
     hands with Harding, the defendant and a third individual.
     Defendant and Jones engaged in friendly conversation. Harding
     walked down the street to the corner of N. 12th and Robeson
     Streets to avoid another individual who arrived at the party.
     When he reached the corner, he turned around and saw Jones,
     followed by the defendant, walking towards him. Ms. Kadijatu
     Conteh also saw the defendant and Jones leave the party
     together. Jones told Harding to "[s]tay right here. I'll be right
     back". Defendant arrived, laughing, and told Harding, "I'll be
     right back and just be ready to go".

     Defendant followed Jones up towards an alleyway, then they
     turned and entered the alleyway. Harding did not enter the
     alleyway. Harding did not know what Defendant was going to do
     in the alleyway. He assumed that Defendant was going to do
     something to Jones in the alleyway, maybe beat him up, and
     leave. Harding started his truck, pulled up to the alleyway but
     couldn't see them, then began circling the block. As he was
     circling for the third time, he heard three gunshots that sounded
     very close. He braked, looked around, then started driving. As
     he approached an alleyway/breezeway between two houses on
     12th Street, Defendant emerged, running out with a black
     firearm in his hand. . . .

          ....

     [T]he defendant told Harding what happened in the alleyway. He
     told Harding that Jones turned toward him in an aggressive
     manner, with his hand in his pocket. He thought Jones had a gun
     and convinced Jones to keep walking. Once they got in the
     alleyway, he shot him in the back of the head, then shot him
     twice more, then took off running.        As Harding and the

                                   -2-
J-A26015-17



      defendant traveled down 5th Street towards Muhlenberg
      Township, the defendant, while still wearing gloves, removed
      pieces of the disassembled gun from the Ziploc bag and threw
      them out the widow of the car as the car was moving. The pair
      then went to the West Reading Diner to get something to eat.

      Darryl Jones's body was discovered in the alleyway at
      approximately 4 a.m. on July 5, 2013 by Officer Sholedice. . . .
      [who] began looking for evidence. Further north in the alley, he
      discovered an open wallet with a PA ID card. [T]he wallet
      [contained] a PA Identification card for the defendant, along with
      other cards (SS, student ID, Metro Bank card) with the
      defendant's name.

Trial Court Opinion, 3/17/17, at 1-7 (citations to transcript omitted).

      Following his conviction, Appellant filed a timely post-sentence motion,

which was denied. He filed a timely notice of appeal and complied with the

order to file a concise statement. The Honorable Patrick T. Barrett authored

a thorough and cogent thirty-eight page opinion responding to Appellant’s

points of error. He raises the following claims on appeal:

      A. Whether the trial court erred in denying defendant's pretrial
      motion for discovery, which requested that the Commonwealth
      provide all recorded telephone calls made by Eric Harding while
      incarcerated at the Lancaster County prison because the records
      custodian for those records refused to honor a defense subpoena
      for those records and the court did not order the Commonwealth
      to obtain those records and turn them over in discovery even
      though the Commonwealth obtained and provided the defense
      with all recorded telephone calls made by Eric Harding while
      incarcerated at the Berks County prison?

      B. Whether the trial court erred when it permitted the
      Commonwealth to introduce recorded telephone calls made by
      defendant while he was incarcerated in Berks County jail
      because the content of the phone calls and the trial testimony of
      the co-defendant about his interpretation of the meaning of



                                     -3-
J-A26015-17



     those phone calls was unfairly prejudicial and denied defendant a
     fair trial as they referred to prior bad acts and "gangs"?

     C. Whether the trial court erred when it permitted the
     Commonwealth to introduce a surveillance video from the West
     Reading diner that allegedly depicted defendant and co-
     defendant, Eric Harding because it was not relevant and was too
     remote in time to the alleged crimes, which was unfairly
     prejudicial and denied defendant a fair trial?

     D. Whether the trial court erred when it permitted the
     Commonwealth to introduce recorded DVD interview of
     Commonwealth witness William Rosario because he testified he
     had no recollection of the content of his earlier interview because
     it was unfairly prejudicial, denied defendant his right to confront
     the witness, and denied defendant a fair trial?

     E. Whether the trial court erred when it refused to allow defense
     counsel to fully cross examine Eric Harding, with the information
     attached to the trial transcript as Defense Exhibit 4, about his
     involvement as a participant/witness in a murder case in [New
     Jersey], which denied defendant his right to confront the witness
     and denied defendant a fair trial?

     F. Whether the trial court erred in failing to grant defendant a
     new trial because juror number 12 was a juror on the case and
     had an undisclosed, close familial relationship with the victim,
     Darryl Jones Jr. and was unable to be fair and impartial as a
     juror thus denying defendant due process and a fair trial as
     required by Article I, § 9 of the Pennsylvania Constitution and
     the 6th Amendment to the United States Constitution?

     G. Whether the trial court erred in failing to grant defendant a
     judgment of acquittal or an arrest of judgment on all charges
     because the verdicts of the jury were against the weight of the
     credible evidence presented at trial for all the reasons set forth
     in defendant's post sentence motions?

     H. Whether the trial court erred in failing to grant defendant a
     new trial based upon the newly discovered evidence of the
     testimony of John Rushton, which could not have been
     discovered prior to trial through the exercise of due diligence,
     was not merely corroborative or cumulative, would not be used

                                    -4-
J-A26015-17



      solely to impeach a witness' credibility and would likely result in
      a different verdict had that testimony been presented to the jury
      at trial?

Appellant’s brief at 2-4.

      We have carefully reviewed the record, the parties’ briefs, and the trial

court opinion, and find that the Pa.R.A.P. 1925(a) opinion aptly disposes of

issues two, three, five, six, seven, and eight.       We therefore adopt its

reasoning as our own with respect to those issues. See Trial Court Opinion,

3/17/17, at 11-13 (issue two); id. at 13-14 (issue three); id. at 16-18

(issue five); id. at 19-25 (issue six); id. at 26-29 (issue seven); id. at 29-38

(issue eight). We write separately to address claims one and four.

Issue #1 – Motion for discretionary discovery

      Appellant’s first issue concerns his attempts to obtain recordings of

phone calls placed by co-defendant Eric Harding while Harding was

incarcerated at the Lancaster County Jail. Specifically, Appellant challenges

the court’s refusal to order the discovery under the discretionary provisions

of Pa.R.Crim.P. 573, which reads in pertinent part:

      (B) Disclosure by the Commonwealth.

            ....

      (2) Discretionary With the Court.

            (a) [I]f the defendant files a motion for pretrial
            discovery, the court may order the Commonwealth
            to allow the defendant's attorney to inspect and copy
            or photograph any of the following requested items,
            upon a showing that they are material to the

                                     -5-
J-A26015-17



           preparation of the defense, and that the request is
           reasonable:

                    (i) the names        and   addresses     of
                    eyewitnesses;

                    (ii) all written or recorded statements,
                    and      substantially    verbatim   oral
                    statements,      of    eyewitnesses    the
                    Commonwealth intends to call at trial;

                    (iii) all written and recorded statements,
                    and       substantially    verbatim    oral
                    statements, made by co-defendants, and
                    by     co-conspirators    or   accomplices,
                    whether such individuals have been
                    charged or not; and

                    (iv) any other evidence specifically
                    identified by the defendant, provided the
                    defendant can additionally establish that
                    its disclosure would be in the interests of
                    justice.

Pa.R.Crim.P. 573.

     Instantly, we note that this prosecution did not occur in Lancaster

County. Harding was incarcerated in Berks County for an unspecified period

of time and was later transferred to the Lancaster County jail.    Appellant

successfully obtained copies of all recordings made during Harding’s stay in

Berks County, as the Commonwealth apparently obtained those materials

and supplied them to Appellant.

     The Commonwealth did not possess any of the jail recordings from

Harding’s stay at Lancaster County Jail. On June 23, 2015, Appellant filed a

motion for discovery, seeking, inter alia, those items. Appellant represented

                                       -6-
J-A26015-17



in his motion that he had served a subpoena upon the records custodian for

the Lancaster County Jail, who refused to honor the document and instead

told Appellant that he had to file a discovery request with the Berks County

District   Attorney’s    Office.        Thus,       Appellant   requested    that   the

Commonwealth both obtain and provide the materials.

      The trial court thereafter scheduled a hearing on the discovery request

and ordered the Commonwealth to “obtain copies of all Lancaster County

Prison call logs pertaining to Eric Harding and to produce them to Defense

Counsel on or before the hearing scheduled in this case on September 1,

2015.” Order, 8/24/15, at 1.          At that hearing, the Commonwealth stated

that it had complied and produced the logs, which indicated that “there are

584 calls, approximately 15 minutes apiece.               There are 557 calls to the

phone number of his wife.” N.T. Discovery Hearing, 9/1/15, at 14.                   The

Commonwealth also added that Appellant made no showing that the calls

contained any relevant information. Harding’s counsel was also present and

opposed the request, expressing fear for Harding’s safety due to his status

as a cooperating witness, as the calls “could disclose to the defense

information    as   to    my       client’s    family’s   whereabouts,      which   the

Commonwealth and myself have gone to lengths to try to make sure that

the [d]efendant does not have access to.” Id. at 16. The trial court took the

matter under advisement and ordered the parties to file briefs.




                                              -7-
J-A26015-17



        Notably, the Commonwealth’s response confirmed that the Berks

County     District   Attorney’s     Office    never   obtained   the   calls:   “The

Commonwealth does not have the Lancaster County phone calls in its

possession nor does the Reading Police Department have the calls.”

Commonwealth’s Response, 10/15/15, at unnumbered 4.

        The trial judge1 denied the motion, and simultaneously issued an

opinion supporting the order. As the opinion aptly explains, a defendant has

the burden of proving that (1) the request for the recorded phone calls was

material to the preparation of his defense; (2) the request was reasonable;

and (3) the information would be in the interests of justice.                    See

Commonwealth v. Garcia, 72 A.3d 681, 684 (Pa.Super. 2013). The judge

determined that Appellant failed to establish these prerequisites, as he

merely asserted that the tapes might possibly be useful. Opinion, 12/18/15,

at 2.

        We agree with that analysis.             Putting aside the fact that the

Commonwealth did not actually possess the information in question, a point

discussed infra, we find no abuse of discretion in the trial court’s

____________________________________________


1 The Honorable Paul Yatron was originally assigned to this case, and
decided, inter alia, the discovery motion.    Judge Yatron later recused
himself, and the matter was assigned to Judge Barrett. Judge Yatron issued
a separate order/opinion explaining his reasons for denying the pre-trial
motion.




                                           -8-
J-A26015-17



determination. There was no showing of materiality and the request for the

recordings cannot be viewed as reasonable in light of the volume of calls

requested.

      We write separately to address Appellant’s alternative argument: “In

the alternative, the trial court erred by refusing to order the Commonwealth

to produce all of the recorded phone calls requested in defendant's motion

for discovery pursuant to its obligations under Brady v. Maryland[, 373
U.S. 83 (1963)]”. Appellant’s brief at 14.

      This argument is misplaced.         Brady obligations speak to what the

prosecution is required to do from a constitutional standpoint, rather than

what must be supplied under the discretionary provisions of Rule 573.

“In Brady, the United States Supreme Court held that the suppression by

the prosecution of evidence favorable to an accused upon request violates

due process where the evidence is material either to guilt or to punishment

irrespective   of   the   good   faith   or    bad   faith   of   the   prosecution.”

Commonwealth v. Burke, 781 A.2d 1136, 1141 (Pa. 2001) (quotation

marks omitted).

      In this regard, Appellant fails to recognize that the Berks County

District Attorney’s Office was never in possession of the Lancaster County




                                         -9-
J-A26015-17



recordings.2 While it is clear that a prosecutor’s Brady obligations extend

beyond what the prosecuting agency physically has in its files, we conclude

that Brady does not extend to materials possessed by a governmental

agency not involved in a defendant’s prosecution.        As our Supreme Court

explained in Commonwealth v. Weiss, 81 A.3d 767 (Pa. 2013), a

prosecutor has the duty under Brady

       to learn of all evidence that is favorable to the accused which is
       known by others acting on the government's behalf in the case,
       including the police. Kyles v. Whitley, 514 U.S. 419, 437, 115
S. Ct. 1555, 131 L. Ed. 2d 490 (1995). Pursuant to Kyles, “the
       prosecutor's Brady obligation clearly extends to exculpatory
       evidence in the files of police agencies of the same government
       bringing the prosecution.” Commonwealth v. Burke, 566 Pa.
402, 781 A.2d 1136, 1142 (2001). Moreover, there is
       no Brady violation when the defense has equal access to the
       allegedly    withheld    evidence.     See Commonwealth         v.
       Spotz, 587 Pa. 1, 896 A.2d 1191, 1248 (2006) (“It is well
____________________________________________


2 Relatedly, both trial court opinions have assumed that the discretionary
powers under Pa.R.Crim.P. 573(B)(2) encompass the ability to force the
Commonwealth to obtain information it does not already possess on the
defendant’s behalf.       That is a highly questionable notion.               See
Commonwealth v. Bridge, 435 A.2d 151, 157 (Pa. 1981) (“[W]e are not
aware of an affirmative obligation on the part of the Commonwealth to
search for evidence that might be supportive of a defense for the accused.”);
Mills v. Singletary, 63 F.3d 999, 1019 (11th Cir. 1995) (“The jail records,
on the other hand, were available on demand by either counsel.”);
Commonwealth v. Ribot, 169 A.3d 64, 69 (Pa.Super. 2017) (“The
Commonwealth does not violate mandatory disclosure rules by failing to
produce evidence that it reasonably does not possess.”) (citation omitted).
While these citations are discussing mandatory disclosure, whereas the
instant litigation addresses discretionary disclosure, it is difficult to conceive
that a trial court can commit an abuse of discretion by failing to order the
Commonwealth to do that which it has no constitutional or rule-based
obligation to do.



                                          - 10 -
J-A26015-17



       established that no Brady violation occurs where the parties had
       equal access to the information or if the defendant knew or could
       have uncovered such evidence with reasonable diligence.”
       (internal citation omitted)).

Id. at 783.

       Thus, Brady would apply only if the county correctional facility stands

on the same footing as a police agency for purposes of “acting on the

government’s      behalf”    as   contemplated        by     Kyles.      No   Pennsylvania

precedent appears to directly answer this question; however, other

jurisdictions   have    expressed      the     view   that    material   gathered   by   a

correctional facility does not qualify as a “law enforcement agency” when the

facility itself is not involved in the prosecution.3             People v. Lewis, 125
A.D.3d 1109, 1111 (N.Y. App.Div. 2015) (“Evidence gathered by prison staff,

however, generally is not under the control or in the possession of the

People or its agents, but was instead in the possession of an administrative

agency that was not performing law enforcement functions”) (quotation

marks and citation omitted); United States v. Whitehead, 165 F. Supp. 3d
281, 283 (E.D. Pa. 2016) (government not required to review co-defendant’s

Bureau of Prisoner materials; “Nor does Brady require prosecutors to search

records of other agencies, even if prosecutors could easily acquire those

records for their own purposes.”).
____________________________________________


3 The relationship would change if the Commonwealth was prosecuting, for
example, an inmate for attacking a correctional officer.



                                          - 11 -
J-A26015-17



      Additionally, our Supreme Court has stated that “the prosecutorial

duty respecting exculpatory evidence in the files of police agencies is limited

to those agencies of the same government bringing the prosecution;

Commonwealth prosecutors are not responsible to secure and disclose

information held by federal authorities.” Commonwealth v. Watkins, 108
A.3d 692, 711–12 (Pa. 2014) (citation omitted). Herein, the government

agency is a further step removed by virtue of the fact it is located outside

the jurisdiction of the prosecuting agency.

      Finally, Appellant does not explain why he did not simply seek

enforcement of the subpoena served upon the Lawrence County records

custodian. Therefore, we find no merit to Appellant’s alternative argument.

Issue #4 – Introduction of Prior Recorded Recollection

      The third issue pertains to the admission of a video recording of

Commonwealth witness William Rosario, which was played to the jury. The

trial court permitted the Commonwealth to play the video pursuant to Rule

of Evidence 803.1(3), which states in pertinent part:

      (3)   Recorded   Recollection  of   Declarant-Witness. A
      memorandum or record made or adopted by a declarant-witness
      that:

      (A) is on a matter the declarant-witness once knew about but
      now cannot recall well enough to testify fully and accurately;

      (B) was made or adopted by the declarant-witness when the
      matter was fresh in his or her memory; and




                                    - 12 -
J-A26015-17



      (C) the declarant-witness testifies accurately reflects his or her
      knowledge at the time when made.

Pa.R.E. 803.1.

      Appellant avers that the trial court abused its discretion in permitting

the Commonwealth to play the video, and argues that a new trial is required

because he could not cross-examine the witness.

      Our review of a trial court’s evidentiary rulings applies the following

standard.

      The admissibility of evidence is solely within the discretion of the
      trial court and will be reversed only if the trial court has abused
      its discretion. An abuse of discretion is not merely an error of
      judgment, but is rather the overriding or misapplication of the
      law, or the exercise of judgment that is manifestly unreasonable,
      or the result of bias, prejudice, ill-will or partiality, as shown by
      the evidence of record.

Commonwealth v. Mickel, 142 A.3d 870, 874 (Pa.Super. 2016).

      We find that the trial court abused its discretion in admitting the video.

However, we find that Appellant is not entitled to relief, as the basis for his

argument is that his Confrontation Clause rights were violated, and we deem

harmless any error in that regard due to the fact Mr. Rosario was actually

subject to cross-examination regarding the statement.

      The Commonwealth’s direct examination of Mr. Rosario began with

questions regarding Mr. Rosario’s incarceration, and the fact his attorney

contacted the Commonwealth regarding his offer to supply information in

exchange for favorable treatment on Mr. Rosario’s pending case.           Having



                                     - 13 -
J-A26015-17



established this background, the Commonwealth immediately transitioned to

asking questions about his recorded statement:

     Q. When you came into the District Attorney’s November 3 rd or
     4th of 2013, this was at City Hall in the City of Reading, Berks
     County, do you remember whether that was recorded by –

     A. I’m not even sure.

     Q. No? Okay. Did you give a statement?

     A. I believe so, I did.

     Q.   Were you trying to be truthful when you made that
     statement?

     A. Yes, sir.

     Q. Did it pertain to a matter that you reached out to the District
     Attorney’s Office about the death of Darryl Jones on July 4th?

     A. I believe so.

     Q. Okay. When you gave that statement, was the information
     that you gave to the Reading Police Department, was that fresh
     in your memory when you gave it to them?

     A. Can you repeat that again?

     Q. Was the information that you gave to the police, was that
     information that you remember was fresh in your memory?

     A. At that time.

     Q. At that time, right. And did you tell the police that you were
     giving them the truthful statement?

     A. Yeah.

     Q. Do you remember right now, this is almost two and a half
     years later, do you remember the contents of that statement
     now?

                                   - 14 -
J-A26015-17




      A. No, no, it had been so long.

N.T., 5/23-27/16, at 312-15.

      The Commonwealth then asked questions about what Mr. Rosario

received in exchange for his cooperation. At that juncture, Appellant moved

for   a   sidebar,   having   been   informed   by   the   prosecutor   that   the

Commonwealth intended to introduce the actual video recording of Mr.

Rosario’s statement. The trial court heard argument in chambers.

      [COMMONWEALTH]: I would argue that it’s a hearsay exception
      803.1(3).      It’s not refresh the memory.   It’s recorded
      recollection, 803.13.

             ....

      This is a very specific . . . hearsay rule hearsay exception,
      recorded recollection. And this is not me trying to refresh his
      memory. This is me playing the video as substantive evidence
      and this allows under the Rule 803.1(3).

Id at 320-21. The Commonwealth insisted that it met all the requirements

of Rule 803.1(3), and claimed that the point of recording such statements

was to allow the Commonwealth to play entire tapes at trial:

      [COMMONWEALTH]: If we cannot use videotape statements from
      witnesses in cases through recorded recollection to this hearsay
      exception, then they’re wasting a lot of time over there, because
      they spent a lot of money installing that system, for what? For
      this particular instance, recorded recollection, that’s exactly why
      they installed that system. It is allowed. I satisfied all of the
      elements of this exception.

      ....




                                      - 15 -
J-A26015-17



       This is the exact reason why we make videotape interviews,
       because even if we did written statements –

       THE COURT: Are you saying you’ve done this before in common
       pleas court here?

       [COMMONWEALTH]:          I have never done it, because it never
       comes up in my particular cases. But that’s the reason why the
       Reading City Police installed the recording system. . . . You can
       look at the rule yourself[.]”

Id. at 323-25.

       We have examined the Rule and find the Commonwealth’s argument

lacking. We find that the court abused its discretion, as we do not think that

the Rules of Evidence sanction eliminating in-court testimony in favor of

videotaped statements that were not made under oath.4

       Starting with the text of the Rule, we find that the Commonwealth and

trial court have overlooked a distinction between memory of the statement

versus memory of the events. The Rule states that the Commonwealth, as

proponent of this evidence, must establish that the recording “is on a matter

the declarant-witness once knew about but now cannot recall well enough to

testify fully and accurately[.]”       The Commonwealth relies on Mr. Rosario’s

negative answer to the question, “Do you remember right now, this is

almost two and a half years later, do you remember the contents of that
____________________________________________


4 As Appellant correctly argued to the trial court, the danger of playing a
videotaped statement in its entirety is that the jury hears statements not
made under oath, where the police control the questioning, and defense has
no opportunity to interject, object, or cross-examine.



                                          - 16 -
J-A26015-17



statement now?” as satisfying this requirement. However, it is unsurprising

that the witness agreed that he could not particularly recall the contents of

his statement. Nor does the Rule address an inability to recall the statement.

Instead, the Rule speaks to whether the witness can recall the matter. The

Rule contemplates that the questioner will ask the witness about the actual

events at issue prior to any invocation of this exception; for instance, the

Commonwealth could have asked, “Do you recall speaking to the defendant

while you were incarcerated?” This is in line with our judicial system’s basic

philosophy of presenting testimony in open court, where the jury is directed

to pay attention to things such as a witness’s demeanor, attitude, and

behavior in determining credibility.    It hardly serves those purposes to

present a video of a prior statement, as if the jury’s role is to watch a movie

and give a review of an actor’s performance.

      Continuing our analysis of the Rule’s text, the Commonwealth fails to

address the fact that the Rule states within the body of the exception: “If

admitted, the memorandum or record may be read into evidence and

received as an exhibit, but may be shown to the jury only in

exceptional circumstances or when offered by an adverse party.” Pa.R.E.

803.1(3) (emphasis added). Herein, the Commonwealth directly proceeded

to show the jury the video recording, which is per se improper.            The

Commonwealth presented no exceptional circumstances beyond its desire to

have the jury hear and see the video. See Commonwealth v. Patterson,

                                    - 17 -
J-A26015-17



91 A.3d 55 (Pa. 2014) (“[T]he trial court did not preclude the defense from

attempting to refresh the witness's recollection with the videotape; rather, it

prohibited the playing of the tape in front of the jury, which is consistent

with Rule 803.1.”).

      The foregoing analysis is in line with the body of case law interpreting

this Rule. The Comment to Rule 803.1 states that it is consistent with prior

law, citing Commonwealth v. Cargo, 444 A.2d 639 (Pa. 1982).              Cargo

involved a Commonwealth witness who testified that he did not remember

the murder at issue or being interviewed by the police. The prosecutor then

introduced his prior recorded statement. Cargo set forth the prerequisites

for introducing the statements, including, as pertinent herein, that “the

witness must lack a present recollection of the event[.]” Id. at 641 (citation

omitted).

      Pennsylvania case law requires only that the proponent of the
      prior statement present evidence of the witness's lack of present
      recollection.    Such evidence may be presented by
      attempting to refresh the witness's recollection, after an
      initial failure of memory, by use of the prior statement. If
      the witness then testifies that he still has no present recollection
      of the relevant events, the third requirement . . . has been
      satisfied.

      The Commonwealth followed the procedure outlined above in the
      instant matter. The witness testified initially that he had no
      present recollection of the event, a contention he repeated at
      least three times during his testimony. Whether or not this lack
      of present memory was genuine, it was obvious that the witness
      would not testify from present memory.




                                     - 18 -
J-A26015-17



Id. at 643–44 (footnotes omitted, emphasis added). As indicated, the law

requires that the Commonwealth demonstrate that the witness actually

lacked memory of the events, typically accomplished by refreshing the

witness’s memory with the document itself.      See also Commonwealth v.

Young, 748 A.2d 166, 177 (Pa. 1999) (statement admissible as past

recollection recorded; witness “had no present recollection of the events,

even after seeing the statement”).      The Commonwealth did not ask Mr.

Rosario one question regarding the topics explored on the video recorded

statement, and instead proceeded directly to introducing the tape. Due to

the foregoing analysis, we find that the trial court abused its discretion in

displaying the video to the jury.

      Having established that the court erred in admitting the evidence, the

question is whether Appellant is entitled to a new trial.    As our Supreme

Court explained in Commonwealth v. Robinson, 721 A.2d 344 (Pa 1998):

      [O]nce it is determined that the trial court erred in admitting the
      evidence, the inquiry becomes whether the appellate court is
      convinced beyond a reasonable doubt that such error
      was harmless. Harmless error exists where: (1) the error did
      not prejudice the defendant or the prejudice was de minimis; (2)
      the erroneously admitted evidence was merely cumulative of
      other untainted evidence which was substantially similar to
      the erroneously admitted evidence; or (3) the properly admitted
      and uncontradicted evidence of guilt was so overwhelming and
      the prejudicial effect of the error was so insignificant by
      comparison that the error could not have contributed to the
      verdict.

Id. at 350 (citations omitted).



                                    - 19 -
J-A26015-17



      We find that the first of these possibilities applies herein, as

Appellant’s sole argument that he was prejudiced is that he was “denied the

. . . right to properly confront and cross[-]examine William Rosario, a

witness against him at trial.” Appellant’s brief at 26.

      In Crawford v. Washington, 541 U.S. 36, 51 (2004) the United

States Supreme Court held that the Sixth Amendment bars the introduction

of testimonial hearsay statements unless the witness is unavailable and the

defendant had a prior opportunity for cross-examination. There is no doubt

that the instant statement, which the prosecutor admitted was recorded

precisely for the possibility of later use at trial, qualifies as a testimonial

statement.     “Statements taken by police officers in the course of

interrogations are also testimonial under even a narrow standard.”      Id. at

53.

      However, Appellant’s reference to his Confrontation Clause rights fails

to account for the fact that Mr. Rosario was, in fact, subject to cross-

examination at trial. Crawford is concerned with introducing the testimony

of an unavailable witness with no opportunity for cross-examination.

Obviously, Appellant had no prior opportunity to cross-examine Mr. Rosario

with respect to what he told the authorities during the videotaped interview.

However, while introduction of the tape violated his Confrontation Clause

rights with respect to his inability to cross-examine a tape, he was able to

fully cross-examine Mr. Rosario at trial. See Commonwealth v. Atkinson,

                                     - 20 -
J-A26015-17



987 A.2d 743 (Pa.Super. 2009) (use of two-way video system violated

defendant’s Confrontation Clause rights, but error was harmless).         Mr.

Rosario was present in the courtroom and Appellant had a full opportunity to

cross-examine him regarding everything that he told the police in the prior

statement, and he actually did so. Appellant does not claim that the tape

contained any irrelevant or prejudicial comments that would not have

otherwise been admissible.5           Therefore, he was not prejudiced by the

introduction of the videotape and no relief is due.

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/13/2018




____________________________________________


5  We note that the jury trial transcript does not contain a transcription of
the videotaped statement. As noted, Appellant’s argument is limited to a
contention that his Confrontation Clause rights were violated.



                                          - 21 -
                                                                                               Circulated 01/31/2018 05:11 PM




         COMMONWEALTH OF                                  IN THE COURT OF COMMON PLEAS
         PENNSYLVANIA                                     OF BERKS COUNTY, PENNSYLVANIA
                                                          CRIMINAL DIVISION
             v.
                                                          NO. CP-06-CR-0005539-2013
     JOHNNIE NELSON
        DEFENDANT                                         PATRICKT. BARRETT, JUDGE


     Colin Boyer, Esq., for the Corrunonwealth at Trial
     Alisa Hobart, Esquire, for Commonwealth on Appeal
     Michael D. Dautrich, Esq., for Defendant
                                                                                                    PTt.           )    J ..
                                                                                                                          ·'

    RULE 1925(a) OPINION                       BARRETT,J.                                 March 17, 2017

    Defendant Johnnie Nelson, by and through counsel, appeals from the judgment of

    sentence entered on July 21, 2016, made final by the denial of his post-sentence motion

    on November 23, 2016. Pursuant to Pa.RAP. 1925(a), we submit the following Opinion.



    I.      BACKGROUND AND PROCEDURAL HISTORY

    During the late evening hours of July 4, 2013, Darryl Jones was shot and killed in an

    alleyway between the 1100 block of North 12th Street and Birch Street in the City of

    Reading. On August 29, 2013, the defendant was charged by criminal complaint with

    multiple offenses arising out of the shooting death of Darryl Jones; murder of the first

degree;1 conspiracy to commit murder of the first degree; 2 murder of the third degree;

3    conspiracy to commit murder of the third degree;        4   2 counts of aggravated assault; 5 2




1 18 Pa.CS.A.§ 2502(a)
2 18 Pa.CS.A.§ 903(a)(l) and 18 P.-i.CS.A.§ 2502(a)                     h I :I   u',•... , /... I   1"
                                                                                                    ,:Jf'I/
                                                                                                         ,·, ·�/ lfll
3 JS Pa.CS.A.§ 2502(c)
4 18 Pa.CS.A.§
               903(a)(1) and 18 Pa.CS.A.§ 2502(c)
s 13 Pa.CS.A.§ 2702(.-i)(l) and 18 Pa.CS.A.§ 2702(a)(4)
   counts of conspiracy to commit aggravated assault;               6   persons not to possess, use,

   manufacture, control, etc. a firearm;        7   firearms not to be carried without a license; e

   possessing instrument of crime;       9   simple assault; 10 and conspiracy to commit simple

  assault. 11 On May 27, 2016, a jury convicted the defendant of murder of the first degree,

  conspiracy to commit murder of the first degree,12 2 counts of aggravated assault, 2

  counts of conspiracy to commit aggravated assault, possessing an instrument of crime.P

  The 2 remaining firearms charges were severed prior to trial,



  On July 21, 2016, this court sentenced the defendant to life imprisonment on count 1 -

 murder of the first degree, 10 to 20 years on count 2 -conspiracy to commit murder of

 the first degree, to be served consecutively to the sentence imposed on counts 1, 2 to 5

 years on count 11 - possessing an instrument of crime, to be served concurrently to the

 sentence imposed at count 1. Counts 9 and 10, the previously-severed firearms charges,

 were withdrawn at sentencing. The remaining counts on which the defendant was

found guilty (aggravated assault, conspiracy to commit aggravated assault) merged for

sentencing purposes.



618   Pa.CS.A.§ 903(a)(l) and 18 Pa.CS.A.§ 2702(a)(l), 18 Pa.CS.A.§ 2702(a)(4)
 718 Pa.CS.A. § 6105(a)(l)
 a 18 Pa.CS.A. § 6106(a)(l)
 918 Pa.CS.A.§ 907(a)
 10 18 Pa.CS.A. § 2701(a)(l)
11
   18 Pa.CS.A.§ 903(a)(l) and 18 Pa.CS.A.§ 2701(a)(l)
  2
1 The jury was charged with the lesser included offense of voluntary manslaughter. However, having
reached a guilty verdict as to the first degree murder count, it did not reach the third degree murder
count or voluntary manslaughter.
13 The Commonwealth withdrew the counts of
                                               simple assault and conspiracy to commit simple assault
prior to sending the case to the jury.

                                                     2
     Defendant, through trial counsel, filed a timely motion for post sentence relief seeking

     judgment of acquittal, arrest of judgment, and a new trial on August 1, 2016.14

     Following an evidentiary hearing, and consideration of the record of that hearing and

     the parties' various supplemental motions, responses and legal argument, this court

     denied the defendant's various post-sentence and discovery motions by order dated

    November 23, 2016 and docketed November 28, 2016. On December 22, 2016, the

    defendant, through counsel, filed a timely Notice of Appeal from the Judgment of

    Sentence, made final by the denial of the post-sentence motions. Defendant timely

    complied with our Rule 1925(b) order directing the filing of a concise Statement of error

    complained of on appeal.



    Over the course of the five day trial beginning May 23, 2016 and ending May 27, 2016,

    the Commonwealth presented evidence from multiple sources: various members of law

enforcement who investigated or prosecuted the crime; a forensic pathologist (Supriya

Kuruvilla, M.D.); assistant chief deputy coroner; a female (Aaliyah Fields) who broke

off a "relationship" (hanging out and flirting) with the defendant and later met Darryl

Jones; an inmate (William Rosario) who gave an interview to the police prosecutor

regarding a conversation he overheard in the yard while he and the defendant were at

Berks County Prison; the mother of Darryl Jones's three children and his partner of 11

years (Sierra Pacheco); the victim's brother (Delonte Jones) and his girlfriend (Kadijatu

Conteh), who were at the July 4th party attended by the defendant and Darryl Jones;

M   The tenth day fell on Sunday, July 31, 2016.

                                                   3
  and the Commonwealth's key witness, co-defendant Eric Harding (aka Fat Boy, Nut),

  who testified at length and in detail about the events which occurred on the evening of

 July 4, 2013 into July 5, 2013. N.T. Trial at 471 - 544.



 Harding testified about meeting. the defendant in the area of North 12th Street on the

 afternoon of July 4, 2013 to ride four wheelers and to attend a 4th of July party at 1027

 North 12th Street. Id. at 471, 475. The two split up while riding the four-wheelers; the

 defendant returned after dark and told Harding that he was going to watch fireworks.

 Id. at 474-478. Harding left the area to unload the bikes and spend time with his

 children. Id. at 478-479. At around 11:00 p.m., Harding returned to N. 12u, Street with a

 friend, Zechariah (Zach), and parked on Robeson Street. Id. at 479-480. They met up

with the defendant at the party. Id. at 481.



At around 11:20 p.m., Darryl Jones (aka "Sparks") arrived at the party, Id. at 483. Jones

approached a group on· the sidewalk and shook hands with Harding, the defendant and

a third individual. Defendant and Jones engaged in friendly conversation. Id. at 486.

Harding walked down the street to the corner of N. 12th and Robeson Streets to avoid

another individual who arrived at the party. Id. at·487. When he reached the corner, he

turned around and saw Jones, followed by the defendant, walking towards him. Id. at

488. Ms. Conteh also saw the defendant and Jones leave the party together. Id. at 427-

430. Jones told Harding to "[s]tay right here. I'll be right back". Id. at 488. Defendant

arrived, laughing, and told Harding, "I'll be right back and just be ready to go". Id. at

                                               4
  489, 491, 502-503. Defendant followed Jones up towards an alleyway, then they turned

  and entered the alleyway.



 Harding did not enter the alleyway. Id. at p. 490 - 492. Harding did not know what

 Defendant was going to do in the alleyway. Id. at p. 502. He assumed that Defendant

 was going to do something to Jones in the alleyway, maybe beat him up, and leave. Id.

 at p 503. Harding started his truck, pulled up to the alleyway but couldn't see them,

 then began circling the block. Id. at 492. As he was circling for the third time, he heard

 three gunshots that sounded very close. Id. at 495-496. He braked, looked around, then

 started driving: As he approached an alleyway/breezeway between two houses on 12th

 Street, Defendant emerged, running out with a black firearm in his hand. Id. at 497- 499.

 Defendant ran in front of Harding's vehicle, which was going north on 12th Street, and

then got in. Id. at 500. They returned to the area of the party to get Zach. Harding and

Defendant got out of the vehicle, Harding saw Defendant remove his t-shirt, he was

wearing a white tank top underneath. Id. at 501. Ms. Conteh also saw the defendant

remove the t-shirt when he returned to the party. Id. at 433-434 Ms. Conteh saw

Harding and the defendant return to the party in a burgundy pickup truck about 15

minutes after the defendant and Jones left the party; she never saw Jones return, Id. at

426-433. Harding, Defendant and Zach left the party a little after midnight. Id. at 502,

504, 507.




                                            5
 After driving to Harding's home, Defendant took a small, black Kel Tee gun out of his

 pocket and put it on the bathroom sink. Id. at 506. Harding and the defendant left

 Harding's home in a white van and drove to Harding's tattoo shop. Once inside, the

 defendant put on gloves, put rubbing alcohol into a Ziploc bag, inserted a screw into

 the barrel of the gun and shook it up and down, took the clip out, then started taking

 the gun apart. Harding observed that the remaining bullets in the clip had neon green

 tips. Id. at 509-510. Defendant placed the pieces of the gun into the Ziploc bag and

 shook the bag. Id. at 508-511. Harding and the defendant left the tattoo shop in

Harding's white van. During this trip.vthedefendant told Harding what happened in

the alleyway. He told Harding that Jones turned toward him in an aggressive manner,

with his _hand in his pocket. He thought Jones had a gun and convinced Jones to keep

walking. Once they got in the alleyway, he shot him in the back of the head, then shot

him twice more, then took off running. Id. at 511 - 514. As Harding and the defendant

traveled down 5th Street towards Muhlenberg Township, the defendant, while still

wearing gloves, removed pieces of the disassembled gun from the Ziploc bag and threw

them out the widow of the car as the car was moving. Id. at 513-514. The pair then went

to the vVest Reading Diner to get something to eat. Id. at 515.




Darryl Jones's body was discovered in the alleyway at approximately 4 a.m. on July 5,
                       .       '

2013 by Officer Sholedice. Id. at 126-127. Officer Sholedice was responding to a possible

burglary or criminal mischief call in the 1100 block of Birch Street, Id. at 126. He walked

through the caller's yard, then into the alleyway between the 1100 blocks of N. 12u, and

                                             6
     Birch Streets. He illuminated the alleyway in both directions with his flashlight; when

 he turned to the right, he saw the body of a male. Id. at 127. Officer Sholedice called

 dispatch to report the body. Id. at 127. When additional officers arrived, and the scene

 was taped oft he began looking for evidence. Further north in the alley, he discovered

 an open wallet with a PA ID card. Id. at 131-132. Officer Hawley, then a Reading P.D.

 officer assigned to criminal investigations unit as a major evidence technician, was

 called. Id. at 138-141. He collected evidence from the murder scene, including the wallet

 with a PA Identification card for the defendant, along with other cards (SS, student ID,

 Metro Bank card) with the defendant's name. Id. at 149 ,is



An autopsy was performed on the body of Darryl Jones by Dr. Supriya Kuruvilla, a

forensic pathologist and Chief of Autopsy and Forensic Services at Reading Hospital.

Dr. Kuruvilla identified three gunshot wounds on the body and removed bullet

fragments including pieces with green material. Id. at 186 - 209. In her opinion, the

cause of death was multiple gunshot wounds, with the gunshot to the back of the

victim's head as a fatal injury; the manner of death was homicide. Id. at. 207-208.



The defense presented two witnesses: the mother of one of the defendant's children

(Shyann Donaldson): and a former friend of Harding (Damian Hicks). The defendant

did not testify at the trial.



15Law enforcement on the scene initially assumed the defendant was the victim based upon the contents
of the wallet and identification card found near the victim's body. Id. at 255-257.

                                                  7
II.      ISSUES PRESENTED ON APPEAL

In his concise Statement, Defendant raises 9 claims of error and seeks appellate review

of the issues presented therein, which are set forth below, verbatim:

        1.    The trial court erred in denying Defendant's Pretrial Motion for
        Discovery, which requested that the Commonwealth provide all recorded
        telephone calls made by Eric Harding while incarcerated at the Lancaster
        County Prison because the records custodian for those records refused to
        honor a defense subpoena for those records and the Court did not order the
        Commonwealth to obtain those records and turn them over in discovery even
        though the Commonwealth obtained and provided the defense with all
       recorded telephone calls made by Eric Harding while incarcerated at the
       Berks County Prison.
       2. The trial court erred when it permitted the Commonwealth to introduce
       recorded telephone calls made by Defendant while he was incarcerated in
       Berks County Jail because the content of the phone calls and the trial
       testimony of the co-defendant about his interpretation of the meaning of
       those calls was unfairly prejudicial and denied Defendant a fair trial as they
       referred to prior bad acts and "gangs".
       3. The trial court erred when it permitted the Commonwealth to introduce
       a surveillance video from the West Reading Diner that allegedly depicted
       Defendant and co-Defendant, Eric Harding because it was not relevant and
       was too remote in time to the alleged crimes, which was unfairly prejudicial
       and denied Defendant a fair trial.
       4. The trial court erred when it permitted the Commonwealth to introduce a
       recorded DVD interview of Commonwealth witness William Rosario because
       he testified he had no recollection of the content of his earlier interview
       because it was unfairly prejudicial, denied Defendant his right to confront the
      witness, and denied Defendant a fair trial.
      5.     The trial court erred when it refused to allow defense counsel to fully
      cross-examine Eric Harding, with the information attached to the trial
      transcript as Defense Exhibit 4, about his involvement as a
      participant/witness in a murder case in NJ, which denied Defendant his right
      to confront the witness and denied Defendant a fair trial.
      6.     The trial court erred in failing to grant Defendant a new trial because
      juror number 12 was a juror on the case and had an undisclosed, close
      familial relationship with the victim, Darryl Jones Jr. and was unable to be
      fair and impartial as a juror thus denying Defendant due process and a fair


                                             8
         trial as required by Article I, §9 of the Pennsylvania Constitution and the 6th
         Amendment to the United States Constitution.
         7. The trial court erred in failing to grant Defendant a judgment of acquittal
         or an arrest of judgment on all charges because the verdicts of the jury were
         against the weight of the credible evidence presented at the trial for all the
        reasons set forth in the Defendant's Post Sentence Motions.
        8. The. trial court erred in failing to grant Defendant a new trial based upon
        the newly discovered evidence of the testimony of John Rushton, which could
        not have been discovered prior to trial through the exercise of due diligence,
        was not merely corroborative or cumulative, would not be used solely to
        impeach a witness' credibility and would likely result in a different verdict
        had that testimony been presented to the jury at trial.
        9. The evidence presented at trial was insufficient to support the verdicts of
        the jury on all counts because the evidence presented fails to identify
        Defendant as a participant in any of the crimes.

 We address each of the issues in the order in which they appear.

 III.   DISCUSSION

         A. Discovery of Telephone Calls by Co-Defendant from Lancaster County
            Prison.


 In his first claim of error, Defendant challenges the trial court's refusal to require the

 Commonwealth to "provide all recorded telephone calls made by co-defendant Eric

Harding while incarcerated at Lancaster County Prison". On June 19, 2015, Defendant

filed a formal pretrial Motion for Discovery in which he sought, inter ali«, production of

"recorded telephone calls from Harding made subsequent to being relocated out of BCP

to Lancaster County Prison". Motion for Discovery at iJ9. In support of this request,

Defendant argued that this and other requested discovery is relevant, may be

exculpatory evidence material to his guilt or innocence under Brady v. Maryland, 373
U.S. 83 (1963), and that impeachment evidence must be disclosed under Brady. Motion

for Discovery at V 10, 11.

                                             9
     This discovery request falls within the discretion of the court. Under Pa.RCrim.P.

     573(B)(2)(a), the court may, upon defendant's filing of a motion for pretrial discovery,

     allow the defendant to inspect, copy      01·   photograph certain items not mandated to be

     disclosed by the Commonwealth upon request under subsection (B)(1) "upon a

     showing that they are material to the preparation of the defense, and that the request is

     reasonable". On September 1, 2015, the trial courtw held a hearing on the June 19, 2015

     discovery motion; thereafter, the parties submitted briefs in support of their respective

     positions.



 On December 18, 2015, President Judge Yatron issued an order denying Defendant's

 motion for discovery, along with an opinion in disposition of the motion. The court

 concluded that Defendant failed to carry his burden under Rule 573 that the requests

were reasonable and that the requested items were material to his defense. With respect

to the Lancaster County Prison phone calls, the court concluded that Defendant's

argument was "entirely speculative"; the court could not "conclude that there is a

reasonable probability that the requested discovery would lead to evidence that would

exonerate Defendant". Opinion of 12/18/2015 at p. 3.




16
  This case was originally assigned to The Honorable Paul Yatron, President Judge, who addressed this
discovery motion and certain other pretrial issues. By order dated March 17, 2016, Judge Yatron recused
himself. On March 23, 2016, the case was reassigned to the undersigned, Judge Patrick T. Barrett, who
addressed subsequent pretrial motions in limine, and presided over the jury trial, sentencing and post-
sentence motions,

                                                     10
 Of the 584 Lancaster County Prison calls logged at the time of the discovery hearing,

 557-were calls to Harding's wife. N.T. 09/01/2015 at 15. The remaining 27 calls were to

 8 separate numbers, none of which were recognized by the Commonwealth or counsel

 for Harding. Id. at 18. Additionally, counsel for Harding expressed concern over·

 disclosing calls to Harding's spouse, given his status as a cooperating witness and the

 safety of Harding's family. Ultimately, after considering the information and concerns

 provided by counsel as to the calls, and review of the parties' briefs. Judge Yatron

 denied the request. We have reviewed the transcript of the hearing on the motion before

Judge Yatron as well as the briefs submitted by the parties at the time of the motion. We

wholeheartedly agree with the conclusion reached by Judge Yatron, namely, that the

probability that the calls would yield exonerating or impeachment evidence was purely .

speculative. Defendant articulated no specific reasons to support his request that the

calls would provide such evidence. Thus, the trial court committed no abuse of

discretion in refusing to order the Commonwealth to produce the co-defendant's

Lancaster County Prison phone calls. This first claim of error is therefore without merit.



          B. Co-defendant's testimony about content and interpretation of recorded
          phone calls made by Defendant while at Berks County Prison.

In his second claim of error, Defendant asserts that the introduction of recorded phone

calls made by the defendant while he was incarcerated at Berks County Prison was

unfairly prejudicial because the calls referred to prior bad acts and gangs. This court

reviewed the processed (extracted portions) phone calls at a pretrial hearing on May 17,


                                           11
  2016, and ruled that they were admissible. Portions of a recorded phone conversation

  between the defendant and Harding on July 30, 2013 and a recorded phone

  conversation between the defendant and Melvin Parker, who was speaking to Harding

  on another line, were introduced during the testimony of co-defendant Harding. N.T.

  Trial at 532M540; Commonwealth's Exhibit 85. The July 29th or 30th, 2013 conversation

  occurred while the defendant was in custody at Berks County Prison and Harding was

 not yet in custody. Defendant called a mutual friend, Melvin Parker, while Harding and

 Parker were in a car together and Parker gave the phone to Harding, Id. at 532-533.

 During trial, Harding was permitted to testify to the meaning of certain phrases used by

 the defendant in their conversation on July· 30, 2013, such as "stay out the way"

 (meaning "stay, like, out of the city and just out of the mix, like not in anything that's

 going on"), or in response to Harding's statement that he was being "pressed" by

 Detective Snell to   1
                       '   stick to protocol" (meaning II not to say nothing"), or references to

the "land line situation" (meaning the calls are recorded), or "play by play" (meaning

Defendant would keep Harding apprised of what was going on). Id. at 534-538.



By August 1, 2013, Harding, too, was in custody, Id. at 529. He called Melvin Parker

from Central Booking or Berks County Prison. Id. at 533. Parker was on the phone with

the defendant. Parker relayed Harding's statement that "they can't break us" to the

defendant, referring to Harding's conversation with Detective Snell and sticking to the

story that Harding and the defendant concocted while in New Jersey. (The two traveled



                                                12
 to New Jersey when they "figured that they had [the defendant's] wallet already so we

 needed to come up with a story to cover his butt."). Id. at 539.



 Given the nature of the charges, including the conspiracy charges, filed against the

 defendant, Harding's interpretation of the meaning of phrases used in their recorded

 conversations was helpful in assisting the jury to evaluate those charges. Considering

 the content and context of the conversations, this court finds those phrases were not

particularly susceptible of multiple interpretations such that Harding's explanation or

interpretation of the defendant's words would confuse or mislead the jury. Though a

written transcript of the calls was not introduced into the record, this court recalls the

defendant's reference to gang activities was in the nature of a play on words. The record

contains no evidence that the victim's murder was gang-related. The court committed

no abuse of discretion in allowing the introduction of the recorded conversations.

Further, we find no renewed or contemporaneous objection by the defendant at the

time of their admission into the record.




           C. Surveillance Video From 'West Reading Diner

In his third claim of error, Defendant asserts that the video of the defend ant and co-

defendant Harding at the West Reading Diner was irrelevant, too remote in time and

unduly prejudicial. The court reviewed this video prior to trial as part of a defense

pretrial motion in limine seeking its exclusion and permitted it to be played at trial. N.T.


                                             13
  Trial at 517-519 (Commonwealth's Exhibits 62, 63, 64, 65); Order of May 20, 2016. We

 find this claim to be without merit. The surveillance video depicts the arrival of the

 defendant and Harding at the Diner at approximately 2:46 a.m, on July 5, 2013. It

 corroborated the details of a sequence of events which occurred in the hours following

 the shooting of Darryl Jones to which Harding testified. Kadijatu Conteh testified that

 after the defendant left the party on 12u, Street on foot with Harding and the victim at

 approximately 11:00 p.m., he returned to the party in Harding's burgundy pickup

 truck, got out of the passenger's side of the vehicle, removed a white sleeved Tvshirt

 which revealed a white tank top underneath, then left the party with Harding and a

 third individual, Zechariah (Zach). Id. at 433-434. The defendant was wearing a similar

tank top in the surveillance video at the Diner. Id. at 517. The witness's testimony

regarding Defendant's clothing change after the shooting corroborates Harding's

account of the events occurring in the few hours following the shooting of Darryl Jones.

This evidence is neither unduly prejudicial nor irrelevant. Nor do we find it too remote

in time, the event having occurred just a few hours after the time of the shooting and
                     '         .


during a sequence of events following the shooting. Moreover, we cannot locate an

instance in the record where Defendant renewed his objection to the introduction of the

surveillance video during the trial. The video was properly admitted under Pa.RE. 401

and the court committed no abuse of discretion in so ruling.    Therefore, this claim of

error is without merit.




                                          14
            D. Recorded DVD Interview of Commonwealth's Witness, William Rosario

 In his fourth claim of error, Defendant asserts that this court erred when it permitted

 the Commonwealth to introduce a recorded DVD interview of its witness, William

 Rosario, when the witness testified that he had no recollection of the content of his

 earlier interview, because it was unfairly prejudicial, denied Defendant his right to

 confront. the witness, and denied Defendant a fair trial.         William Rosario was

 incarcerated in Berks County Prison in August through November 2013. N.T. Trial at

 312. Rosario and/ or his attorney reached out to the District Attorney's Office about

 information he acquired in prison regarding the death of. Darryl Jones. In November

2013, Rosario gave a recorded interview to the Reading Police Department at City Hall.

Id. at 314, 334. The Commonwealth called Rosario at trial, at which time he testified that

he gave a statement at City Hall regarding Darryl Jones's death; that the information

was fresh in his memory when he gave the statement; that he was trying to be truthful

when he gave it; that he told the police he was giving a truthful statement; and that he

no longer remembered the contents of the statement. Id. at 313-315, 334. Rosario

requested - and received -- favorable treatment on a pending persons not to possess a

gun charge in exchange for his statement. Id. at 315-317; 341-343. Rosario did not want

to -- or believe that he needed to -- appear at the trial, having already completed his

plea deal. Id. at 348 - 349.



The Commonwealth sought to introduce the recorded interview, and the defense

objected. Id. at 317, 332. This court overruled the objection, and the recorded DVD

                                           15
  interview was played. Id. at 333, 335-338; Commonwealth's Exhibit 87. The interview

 contained Rosario's statement that he heard the defendant say in the exercise yard that

 he killed Darryl Jones, and that Jones had a "dead man's look". Pennsylvania Rule of

 Evidence 803.1(3) provides a hearsay exception under the following circumstances:

      The following statements are not excluded by the rule against hearsay if the
      declarant testifies and is subject to cross-examination about the prior
      statement:

       (3) Recorded Recollection of Declarant-Witness. A memorandum or record
      made or adopted by a declarant-witness that:
      (A) is on a matter the declarant-witness once knew about but now cannot
      recall well enough to testify fully and accurate! y;
      (B) was made or adopted by the declarant-witness when the matter was fresh
      in his or her memory; and
      (C) the declarant-witness testifies accurately reflects his or her knowledge at
      the time when made.
      If admitted, the memorandum or record may be read into evidence and
      received as an exhibit, but may be shown to the jury only in exceptional
      circumstances or when offered by an adverse party.

Upon review of the trial transcript, we find that the Commonwealth provided the

appropriate foundation under 803.1(3) for the admission of the DVD recording of the

interview -. The Court committed no abuse of discretion in permitting its admission.

Therefore, this claim of error must fail.



          E. Cross-Examination of Eric Harding About His Involvement as
          Participant/Witness in NJ Murder Case


During cross-examination of co-defendant Eric Harding, the Commonwealth objected

on relevancy grounds when defense counsel asked Harding about a 90 day sentence

imposed by Judge Keller beginning August 1, 2013 -- the date on which the second

                                            16
 recorded phone conversation occurred. N.T. Trial at 549-550. Defense counsel argued

 that the Commonwealth opened the door to this line of questioning when it played the

 recorded phone conversations on direct examination of Harding, because neither the

 defendant nor Harding had been charged in this case at the time. Harding, it turns out,

 was sentenced to 90 days' incarceration for contempt of court when he failed to appear

 at a hearing in Berks County on a rule to show cause why he should not be compelled

to testify as a witness in a New Jersey criminal case involving his brothers. He. was

served with the subpoena to testify in New Jersey via a Berks County District Attorney's
                                                                                   II
Office detective under a miscellaneous docket. Id. at p. 553. Counsel sought to elicit

from Harding that he was subpoenaed to appear as a witness in a case in New Jersey

for which he had given a statement to the police; that he knew what the trial date was

but failed to appear, and was compelled by our courthouse because Harding didn't

appear" and that he rather than appearing for the trial, did not appear, got held in

contempt by Judge Keller. Ultimately, the case was dismissed against both brothers."

Id. 'at 562, 563.



Defense counsel argued that "staying out of the way" as discussed in the 'recorded

Berks County Prison phone conversations could have an alternate explanation, namely,

avoiding authorities to deliver Harding in time to testify in the New Jersey murder case.

This court permitted defense counsel to cross-examine Harding as to the 90 day

sentence because he failed to appear to testify at a trial in New Jersey when he was

under subpoena to do so, and that he failed to comply with the subpoena. Id. at 571.

                                           17
  However, we concluded that questioning Harding about a murder case in New Jersey,

  in which his brothers were defendants, where the charges were dismissed due to

 Harding's failure to appe�r, would confuse the jury and lead to litigating that case

 within the instant trial. Id. at 575.



 Defendant was free to cross-examine Harding about the alternate explanation for

 "staying out of the way" - avoiding a subpoena to testify on July 30, 2013 in a New

 Jersey case, without mentioning that it was a murder case or that his brothers were

 defendants. In fact, defense counsel did cross-examine Harding on that issue, and

 Harding acknowledged that he told C.I. Snell in March 2015 that he did have something

 going on in New Jersey, that a detective was trying to serve him and that he didn't want

 to come back. In other words, he was staying out of the way or laying low. Id. at 609-

613. The court committed no abuse of discretion in so limiting this line of cross-

examination. To insert a murder case in New Jersey, the fact that Harding's brothers

were defendants in the case, and that Harding may have been a material witness for the

state in that case, would needlessly divert the jury's attention from the case at hand

without adding anything to the facts involving Darryl Jones's murder. Moreover, there

was no evidence that the defendant was involved in the New Jersey case. The court

permitted the defense sufficient latitude to examine Harding on this issue. It was for the

jury to determine whether Harding was laying low because of the New Jersey case, the

instant case, or perhaps both.



                                           18
             F. Juror Number 12

  In his sixth claim of error, Defendant asserts that a new trial should be granted because

 Juror No. 12 (Panelist No. 35), "had an undisclosed, close familial relationship with the

 victim, Darry 1 Jones, Jr. and was unable to be fair and impartial as a juror". For the

 following reasons, we find that the issue was waived. Moreover, had the issue not been

 waived, the trial court committed no abuse of discretion in permitting Juror No. 12 to

 serve.



 Pa.RAP. 302(a) sets forth the general rule regarding requisites for a reviewable .issue:

 "[I]ssues not raised in the lower court are waived and cannot be raised for the first time

 on appeal", Describing issue preservation as "foundational [to] proper appellate

review", the Pennsylvania Supreme Court has noted that requiring an issue to be raised

at the trial court safeguards the trials court's ability to both consider an issue and

correct any error at the earliest opportunity. In re F.C., III, 607 Pa. 45, 64, 2 A.3d 1201,

1211-1212 (2010) (citations omitted). See also, Commontoeaith v. Rosser, 135 A.3d 1077,

1086 (Pa. Super. 2016). The issue preservation requirement "advances the orderly and

efficient use of our judicial resources" and "concepts of fairness and expense to the

parties are implicated as well." F.C., 2 A.3d at 1211-1212 (citation omitted).



During uoir dire of the jury panel by the Commonwealth, the following exchange

occurred;



                                             19
       Mr. Boyer: The victim in this case, his name is Darryl Jones, Jr. Does anybody
       know or knew Darryl Jones, Jr. or anybody know his family currently? If so, please
       rise.

      Mr. Boyer: And, yes, sir, No. 35?
      Prospective Juror: Yes. Darryl Jones, Sr. is my son-in-law.
      Mr. Boyer: Have you spoken to Darryl Jones, Sr. about the case?
      Prospective Juror: No, I haven't.
      Mr. Boyer: Okay. Could you put that relationship aside and judge the case solely
      on the evidence presented during the course of this trial and apply the facts or
      apply the law to the facts as you find them?
      Prospective Juror: Yes.
      Mr. Boyer: Okay. Thank you. You may have a seat.

N.T. Trial at 44-46. In a subsequent in camera conference to review challenges for cause,

the following exchange occurred among the Commonwealth, defense counsel and the

Court:

      Mr. Dautrich: No. 35 is the Darryl Jones, Sr. is his son-in-law. Did say he
      could be fair and impartial, but this is his, I guess, son-in-law's son is the
      victim of this case.
      Mr. Mc Naughton: I have that he never spoke to him about the case and he
      thought he could be fair and impartial.
      Mr. Dautrich: All right. I did see did not speak to the father, Darryl Jones, Sr.
      about the case. So I guess that - - -
      The Court: I remember him saying he could be impartial.

Id. at 70.



Neither the Commonwealth nor the defense requested that Prospective Juror No. 35 be

stricken for cause at that time. The panel of prospective jurors numbered 77. Id. at 71.

Of that number, 22 jurors were stricken for cause. Id. at 79. The parties each received 7

peremptory strikes in this non-capital case. See Pa.R.Crim.P. 634(A)(2); N.T. Trial at 79.

Of the original panel of 77, after 22 prospective jurors were stricken for cause and the


                                             20
parties exercised peremptory challenges of 9 each, including peremptory challenges for

the 4 alternates, 12 principal jurors and 4 alternates were selected. Prospective Juror

No. 35 was selected as principal juror No. 12.         Id. at 88-89. Following opening

statements by counsel, the Commonwealth proceeded with its case.



After the lunch break on the second day of trial, juror No. 8 was excused from serving

after it was learned that he lived outside Berks County. He was replaced with Alternate

Juror No. 1. Id. at 260, 272, 275-276. Then, the following exchange occurred in camera

regarding Juror No. 12:

     Mr. Boyer; Can we talk about Juror No.12?
     The Court: Okay.
     Mr. Boyer: Juror No. 12, during voir dire, said that he may be the victim's
     father - Darryl Jones, Sr. may be his son-in-law. I didsome checking on that
     and yes, the victim's father is certainly Darryl Jones, Sr., who has -and who is
    either married to or had a long relationship with a person by the name of
    Camille Flowers (phonetic), I don't know if they're married or not. Camille
    Flowers is not the victim's mother. Camille Flowers has a mother who is
    either married to or has a long relationship with Juror No. 12. They tell me
    that none of the immediate family members have ever discussed this case
    with Juror No. 12, and they only see him on rare occasions, once or twice a
    year. They have never - they haven't seen him in the recent past and they
    have never spoken to him about this case.
   The definition on here, it's 4503 of Title 42, No. A4, says spouses, children,
   siblings, parents and grandparents, and grandchildren of victims of criminal
    homicide shall be exempt and excused from jury duty. I'm not sure if Juror
   No. 12 qualifies as a grandparent. Certainly he's not grandparent by blood. I
   don't think that there's an issue. Certainly Juror No. 12 said he would be fair
   and impartial and he was honest about his relationship with the victim. And I
   don't think he qualifies as a grandparent under the rule, but I did want to put
   it on the record because the victim's family did approach me over break and
   did tell me that they recognized him. And they were concerned about him
   being on the jury, whether he was qualified under the rules.
   The Court: All right. So you're not making a motion to have Juror No. 12
   excused, correct?

                                          2]
          Mr. Boyer: No, I am not.
          The Court: If tonight you or someone in your office does some research and
          somehow he would fall under that definition, we can revisit the issue. We're
          still going to have three alternates left.
          Mr. Dautrich: At this point.
          The Court: All right. Is there anything else?

     Id. at 273-274. The issue of Juror No. 12 serving on the jury did not arise again during

     the course of the trial.



 We find that the defendant has waived the issue of whether Juror No. 12 ought to have

 been excused from serving. Defendant had multiple opportunities to raise the issue,

 beginning with jury selection, on the afternoon of the second day of trial when it was

 raised again by the Commonwealth, or prior to conclusion of trial. He failed to do so.

 There is no evidence that either Juror No. 12 or the Commonwealth deliberately

 deceived or misled the defense in any way. Defendant was present in the courtroom

 when voir dire was conducted and during the passing of the book, though he claims that

 he does not recall hearing Juror No. 12 state that victim's father was his son-in-law. N.T.

 post-sentence motion hearing 10/18/2016 at 55, 56-57. Defendant also had a recorded

conversation from Berks County Prison with a third party, on or around August 9, 2016,

in which he discussed talking to his attorney about keeping or striking Juror No. 12

from the jury. N.T. 10/18/2016 at p. 62-63. Neither side expressed any desire to delve

further into the nature of Juror No. 12' s relationship with the victim or his family; they

were apparently satisfied with his explanation that he never discussed the case with his

II
     son-in-law" and that he could be fair and impartial. We can only conclude that the


                                              22
  defendant's failure to challenge or strike Juror No. 12 was part of an overall trial

  strategy (please note that both the Defendant in the above-captioned action as well as

  the Juror in question are African-American). This court is unwilling to impose its views

  as to what an· appropriate trial strategy might be for either party, and especially so

 when neither side sought removal of the juror during trial.            The various and

 considerable costs associated with the trial, both monetary and nonmonetary, to the

 Court system, the litigants and family members of both the victim and the defendant,

 cannot be ignored or minimized. As the record reflects, three alternate jurors remained

 in the event either party sought to have Juror No. 12 excused. ·



 The testimony offered at the evidentlary hearing on the defendant's post-sentence

 motion provides no additional depth or new dimension on this issue.           Defendant

presented a witness, Michael Hardison, who was incarcerated at Berks County Prison

with the defendant following the trial. While they were in the restricted housing unit at

Berks County Prison following the trial, Hardison told the defendant that he

encountered an individual by the street name of "Barn Barn" (actual name unknown)

who was on his way to court during the trial. Barn Barn is "another guy that's married

to the [victim's] family". Barn Barn told Hardison that the grandfather of the victim was

on the jury. N.T. 10/18/2016 at 49. The information about a connection between Juror

No. 12 and the victim's father was clearly not new. Barn Barn never told the witness that

Juror No. 12 had contact with the witness. N.T. 10/18/2016 at 51. There is no credible



                                           23
 evidence that Juror 12 had contact with the victim or that he discussed the case with

 members of the victim's family.

 At the post-sentence motion hearing, the defendant raised for the first time the issue of

 exhaustion of peremptory challenges which prevented him from striking Juror No. 12.

 N.T. 10/18/2016 at 78-80. This court then reviewed the usual procedure which counsel

 followed in exercising peremptory challenges in this case: the Commonwealth reviewed

 2 to 3 prospective jurors at a time, in numerical order, beginning with Prospective Juror

 1 and skipping those stricken for cause, then passed the juror book to defense counsel to

 review the same 2-3 individuals. N.T. 10/18/2016 at· 65-69. Defense counsel's

 "recollection is I executed my peremptory challenges at that P?int the ones the 7 that

pertained to the jurors that would comprise the 12 primary jurors of this trial". N.T.

10/18/2016 at 79. However, if that were the case -- counsel could not provide definitive

proof of that and the numbers suggest otherwise - the appropriate time to raise that

issue was during jury selection. T.hus, the issue is waived.

Further, this court would note that of the 34 jurors prior to the juror in question, 10 were

stricken for cause. Therefore, the Juror in question actually became the 25th sequential

juror when counsel began passing the book having all their peremptory challenges

available.



At this point, allthat can be said is that Juror No. 12 revealed a nexus to the victim's

father at the appropriate time during uoir dire. Whether he correctly labeled the



                                            24
 relationship/nexus is unclear.l? Neither side chose to further examine Juror No. 12 on

 the nexus. Given what each of the attorneys knew about Juror No. 12 -- and when they

 knew it -- their decision to forego two obvious opportunities (when addressing cause

 challenges at voir dire and again on day 2 of trial when another Juror was questioned

 and removed) to examine Juror No. 12 constitutes waiver. In addition, Defense counsel

 could have saved a peremptory challenge to remove Juror No. 12. Defendant cannot

 have it both ways by waiting for the outcome of a particular strategy then claiming

 prejudice when a different outcome was reached.


Were we required to address the issue, however, we conclude that the court committed

no abuse of discretion in seating Juror No. 12. The court committed no ab�se of

discretion in permitting a juror with a current or past relationship to a woman whose

daughter had a relationship with the father of the victim to be seated, where neither the

Commonwealth nor the defense sought to strike the juror for cause or to exercise a

peremptory challenge to remove the juror, and the juror answered that he could be fair

and impartial.




17 The evidentiary hearing on the Defendant's post-sentence motions and motion for discovery to compel
the Commonwealth to provide defense counsel with the "specifics of the conversation ADA Boyer
referenced, including names of all people present, who said what, and all contact information for the
participants in the conversation", Motion for Discovery at �7, was held on October 18, 2016. Following
the hearing, the Commonwealth provided a written, verified response to Defendant's discovery motion
providing the correct last name (Taylor-Jones) of the woman previously identified on Day 2 of trial as
"Camille Flowers", Camille Flowers was not the mother of the victim. This information does not add any
different information about the exact nature of the relationship between U1e various individuals, and
merely reinforces our conclusion that the issue was not raised nor explored by defendant when the
opportunities presented themselves and is therefore waived.
                                                 25
                   G. Weight of Evidence

     In the seventh issue, Defendant argues that the guilty verdicts were against the weight

     of the credible evidence. Instead of listing the reasons in the concise statement,

     Defendant refers the court back to "all the reasons" as to why the verdicts were against

     the weight of evidence listed in his post-sentence motion for new trial. We will not

     repeat each of those 7 reasons at length here. Instead, we will simply address our

     reasons for rejecting them.



     In Commonwealth v. Widmer, 560 Pa. 308, 744 A.2d 745 (2000), the Pennsylvania Supreme

 Court set forth the applicable standard when evaluating challenges to the weight of

 evidence:

          A motion for new trial on the grounds that the verdict is contrary to the
          weight of the evidence, concedes that there is sufficient evidence to sustain
          the verdict. Commonwealth v. Whiteman, 336 Pa.Super. 120, 485 A.2d 459
          (1984). Th11s, the trial court is under no obligation to view the evidence in the
          light most favorable to the verdict winner, Tibbs, 457 U.S. at 38 n. 11, 102 S. Ct.
2211. An allegation that the verdict is against the weight of the evidence is
          addressed to the discretion of the trial court. Commonwealth v. Brown, 538 Pa.
410, 648 A.2d 1177 (1994). A new trial should not be granted because of a
         mere conflict in the testimony or because the judge on the same facts would
         have arrived at a different conclusion. Thompson, suprn.18 A trial judge must
         do more than reassess the credibility of the witnesses and allege that he
         would not have assented to the verdict if he were a juror. Trial judges, in
         reviewing a claim that the verdict is against the weight of the evidence do not
         sit as the thirteenth juror. Rather, the role of the trial judge is to determine
         that "notwithstanding all the facts, certain facts are so clearly of greater
         weight that to ignore them or to give them equal weight with all the facts is to
         deny justice." Id.

18
     1110111pso11 v. CihJ of Pl,i/ndelphin, 507 Pa. 592, 493 A.2d 669 (1985).
                                                             26
744 A.2d at 751-752. "A verdict is against the weight of the evidence 'only when the

 jury's verdict is so contrary to the evidence as to shock one's sense of justice."'

 Commonwealth v. Blakeney, 596 Pa. 510, 522, 946 A.2d 645, 652 (2008), quoting

 Commonwealth v. Cousar, 593 Pa. 204, 928 A.2d 1025, 1036 (2007). Assessing the

 credibility of witnesses is within the sole province of the jury. Blakeney, 946 A.2d at 653.

 At the outset, we note that Defendant argues that the verdict was against the weight of

 the credible evidence. As the foregoing summary of the law on this issue makes clear, it

 is not this court's role to sit as finder of fact and conduct its own assessment of witness

 credibility. The jury chose to believe the testimony of co-defendant Eric Harding even

 though defense counsel aggressively cross-examined Harding and made it abundantly

clear that Harding had something to gain by agreeing to testify for the Commonwealth

as its key witness.



The jury also rejected the idea that Harding fabricated testimony by adding additional
                                                                                 II




details into his testimony at trial that he did not tell the police before, such as he and

Nelson returned to the scene of the shooting after eating at the West Reading Diner and

saw the police on scene using lighting that he described as stadium lighting". The trial

transcript contains Harding's testimony that he dropped defendant off at defendant's

sister's house on Washington Street, then picked up a female friend who accompanied

him to Walmart. Harding dropped off the female friend after the Walmru·t trip, then

picked up defendant and returned to Walmart to purchase items for defendant. After


                                             27
  leaving Walmart, defendant stated that he needed to find his wallet. He wanted to

  return to 12u1 Street to look for it. When they approached 12u1 Street and drove down

 Robeson, they saw big lights in the alleyway into which defendant and Darryl Jones

 walked a few hours earlier. Defendant said he wasn't going to stop to look for his

 wallet. They left the area. N.T. Trial at 519-523. Defense counsel cross-examined

 Harding about whether he added details in his testimony that were not Included in his

 original statement to Detective Snell, whether his memory was better at the time of the

 original statement or at time of trial, eic., and whether his testimony was "scripted" or

 rehearsed as to content prior to providing a statement or testifying. Id. at 591-597. The

jury accepted Harding" s answers and found him credible.



With respect to the defendant's claims that other civilian witnesses contradicted

Harding's testimony, there was no evidence of a "beef" between defendant and Darryl

Jones other than that offered by Harding, Damian Hicks testified that Harding disposed

of a gun, Defendant lost his wallet prior to 10:00 p.m., and that no artificial lighting was

used at the crime scene, we again defer to the jury as finder of fact. It is also within the

province of the jury to determine the facts of the case, whether the evidence was in

conflict, and if so, whether any conflict could be reconciled, or which conflicting

evidence was the more credible. The jury was properly instructed in this regard. Id. at

916-917. We also properly instructed the jury that motive is not an element of the crime.

Id. at 918. Finally, claims that the police investigation of Darryl Jones' murder was

deficient in certain respects was an issue for the trier of fact. Defense courisel cross-

                                            28
  examined police witnesses involved in the investigation. The jury's verdicts indicate

  that they were satisfied with police accounts of the investigation.



 We find nothing on the record to suggest that the jury ignored certain facts or accorded

 them equal weight such that justice was denied. Considering the record as a whole, we

 do not find the jury's verdicts of guilty on all counts shock one's sense of justice or that

 a miscarriage of justice prevailed. The verdicts were not against the weight of the

 evidence.




             H. After-Discovered Evidence by John Rushton

In his eighth claim of error, defendant asserts that the trial court erred in failing to

grant his motion for a new trial due to after(newly)-acquired evidence in the form of

testimony from John Rushton. Rushton testified at the post-sentence motion evidentiary

hearing held on October 18, 2016 as follows. He became associated- with co-defendant

Eric Harding in 2009, when he bought crack cocaine from Harding. Rushton eventually

became close to Harding; he ran errands for Harding and cared for Harding's children,

lived with Harding on and off when he had no place else to stay, and spent

considerable periods of time with Harding. N.T. Post-sentence hearing, 10/18/2017 at

14-15. Rushton knew that Harding had handguns, including a black 9 mm Kel-Tec, a

compact A.C.P. 45 and 9 mm Ruger. Id. at 15-16. Rushton met Defendant one or perhaps

two times. Id. at 42. He never saw Defendant with a gun. Id. at 27, 41-42.


                                            29
      During the time Rushton was in close contact with Harding, Harding had "an incident

     in New jersey". Rushton testified that "I guess [Harding] had some court situation that

     he was trying to avoid, and I went with him to different locations like a female friend of

     his and he stayed I think at a hotel or something like that and we were trying to avoid

     contact with him." Harding was not picked up by the authorities. Id. at 16-17.



     Sometime after July 4, 2013- in or around August -- while Rushton was incarcerated in

     the York County Prison, Harding paid a surprise visit19 to Rushton. Id. at 17-19. Rushton

     recalls their conversation:

         Mr. Rushton: And I sat down and I was like, what are you doing here? And
         he said, remember when I had the situation with New Jersey and, you know,
         we had to avoid, you know, I guess it was detectives from Exeter that were
         looking for him for the detectives in New Jersey, he said I got another bad
         situation you are probably not going to see me for a long time so I'm going
         away so.                                                ·
         Mr. Dautrich: Did you have any further conversation with him about what he
         meant by that?
         Mr. Rushton: Not at that point. I wasn't sure what was going on so.

Id. at 18.



After he was released from York County Jail, Rushton again came into contact with

Harding after the latter was released from Berks County Prison. Harding contacted him

via Instagrarn, They agreed to contact each other by phone, using "fake" phone

numbers. Rushton, who was "caught up in heroin really bad" wanted to "know what

19
     Though the date of the visit may have been a surprise, Mr. Harding was on Mr. Rushton's visitor's list.

                                                       30
was going on with him and stuff like that". Eventually, they met in Mt. Carmel, PA in

late 2015 or early 2016. Rushton knew that Harding was arrested and charged with a

murder that occurred on or around July 4, 2013, and was familiar with the public details

of the case through newspaper articles and other sources. He discussed the case with

Harding:

      Mr. Dautrich: Now while you were at Mt. Carmel with Eric did you discuss
      the murder case, this case?
      Mr. Rushton: Not immediately.
      Mr. Dautrich: Okay.
      Mr. Rushton: It was bit by bit. I was curious. I was curious to know why he
      decided to, you know, turn evidence or anything like that because when I
     was living there it went against everything that he stood for, you know what I
     mean? It was like the street code and stuff like that. You don't tell, you know,
     and stuff like that.
     So I just - I was curious. I'm lying what was going on with this and basically
     he broke it down bluntly and said I did what I had to do to get home to my
     family.
    Mr. Dautrich: Did he give you any details about what his any other reasons
    why he may have testified in the case?
    Mr. Rushton: To come home. That's basically what he told me. He said, you
    know, he told me what his sentence was when he was out on bail and you
    know.
    Mr. Dautrich: Did he explain to you whether his whether he provided
    truthful information in testimony in the trial and to the District Attorney and
    to the police?
   Mr. Rushton: He indicated that he didn't give complete information. Like I
   don't even know how to explain it. Basically, he said that he said what he had
   to say to not implicate himself and to put the blame on somebody else.
   Mr. Dautrich: Did he make it aware to you who he put the blame on?
   Mr. Rushton: No. Because· I knew. J-· knew what was - I saw it in the
   newspaper. So I'm like a lot of things were like in that situation are inferred,
   you know, he inferred. He did a lot of that over the years. He wouldn't come
   right out and say things a lot of the time. There was a lot of inferences to be
   drawn from what he said, you know.
   Mr. Dautrich: Did he ever tell you from the time he saw you in the York Jail,
   which was sometime in July or August of 2013, up to and including the time
   of the Mt. Carmel visit, did Eric Harding ever tell you that Johnnie Nelson
   had shot the guy?

                                          31
      Mr. Rushton: No.

Id. at 21-23.



According to Rushton, Harding was "often vague and ambiguous about him talking

about anything. So he never really flat out admits something like that, you know",

referring to whether he saw defendant pull the trigger. Id. at. 41. When speaking alone

with Rushton in Mt. Carmel," different times [Harding] said different things". Id. at 34.



Superior Court recently summarized the procedures and applicable test for asserting

and obtaining relief based upon newly- or after-discovered evidence:

     Rule 720, relating to post-sentence procedures and appeal, provides in
     pertinent part:                            .                ·
          (C)  After-Discovered  Evidence. A  post-sentence  motion  for a new
          trial on the ground of after-discovered evidence must be filed in
          writing promptly after such discovery.
    Pa.R.Crim.P. 720(C); Commonuiealihu. Castro, 625 Pa. 582, 93 A.3d 818, 828
    (2014) (noting that Rule 720(c) requires a motion for after-discovered
    evidence to be filed promptly upon the discovery of such evidence). The Note
    to Rule 720 states that "after-discovered evidence discovered during the
    direct appeal process must be raised promptly during the direct appeal
    process, and should include a request for a remand to the trial judge. It is
   well-settled that to obtain relief, the after-discovered evidence must meet a
   four-prong test:
         (1) the evidence could not have been obtained before the conclusion
         of the trial by reasonable diligence; (2) the evidence is not merely
        corroborative or cumulative; (3) the evidence will not be used solely
        for purposes of impeachment, and (4) the evidence is of such a
        nature and character that a different outcome is likely. At an
        evidentiary hearing, an appellant must show by a preponderance of
        the evidence that each of these factors has been met in order for a
        new trial to be warranted.
   Commonwealth v. Rivera, 939 A.2d 355, 359 (Pa. Super. 2007) (citation
   omitted), appeal denied, 598 Pa. 774, 958 A.2d 1047 (2008).

                                          32
  Commonwealth u. Williams, ---A.3d ---, 2016 Pa Super 301 (2016).



  Based upon the record created at the evidentiary hearing, and in light of the applicable

 standards set forth above, we conclude that defendant has failed to establish by a

 preponderance of the evidence each of the four factors required to grant a new trial

 based upon after-acquired evidence.



 With respect to the first ptong of the test, it is difficult to determine whether the

 asserted newly acquired evidence could have been discovered before trial through

 reasonable diligence. Rushton's testimony is that he waited until a few months after he

 met with Harding, "probably after the trial", in June or July 2016, to attempt to convey

to defendant or others that he might have potentially relevant information about the

case. Id. at 28. He waited to ensure his own guilty plea and sentence were not

jeopardized and also to avoid negative repercussions and get the II okay" from a family

member of the victim, Brandon Peterson. Id. at 38-39. In and of itself, this delay and the

reasons for the delay cast serious doubt on Rushton' s credibility.      At some point,

Rushton was able to request that defendant's attorney contact him about potentially

relevant information to the case. This may have been in June or July 2016; the trial

concluded on May 27, 2016. On the record before us, we are unable to determine

whether, by the exercise of reasonable diligence by counsel, Rushton's information

could have been obtained prior to the conclusion of trial. However, assuming, arguendo,


                                           33
  that counsel could not have obtained the information prior to trial through reasonable

  diligence, the remaining three prongs of the test must still be met.



 Rushton' s testimony consisted largely of innuendo and conjecture, along with

 contradictory or equivocal statements. After speaking with co-defendant Eric Harding

 in Mt. Carmel, Rushton concluded, based upon multiple inferences drawn from what

 Harding said or didn't say, and despite Harding's characteristically vague and

 ambiguous stateme1:ts or cryptic references, that Harding offered false information or

 incomplete information or testified falsely concerning Defendant's involvement in the

 murder of Darryl Jones.    Rushton offered that Harding "indicated that he didn't give

complete information", and "said what he had to say to not implicate himself and to

put the blame on somebody else."         Id. at 22. Later, Rushton testified that Harding

"made up or lied to do what he had to do to get home to his family". Id. at 27. Exactly

what Harding lied about and when he lied about it is unclear from Rushton's

testimony. Id. at 33-35. Rushton did not hear Harding's testimony at trial, nor did he

know the contents of the statement Harding gave to police. Id. at 40, 42. Moreover, he

apparently reached his conclusion that Harding lied prior to the actual trial, when the

two met in Mount Carmel. Because Rushton's testimony would clearly be offered to

discredit Harding based upon Harding's motive to fabricate to avoid implicating

himself and to return to his family, it is first and foremost offered for impeachment

purposes (third prong).



                                            34
 Rushton's post-trial recollection of his August 2013 conversation with Harding at the

 York County Prison sheds no new light on the facts surrounding the murder of Darryl

 Jones and would not be likely to alter the jury's verdicts.       Harding's statement to the

 effect that he wouldn't be around for a while because of another bad situation does not

 establish that Harding or someone other than defendant murdered Darryl Jones.

 Harding's decision to go away for a long time is entirely understandable given

 Rushton's observation that Harding's cooperation and testimony ("turn evidence")

 would be II against everything that [Harding] stood for" ... "like the street code and

 stuff like that. You don't tell, you know, and stuff like that." Id. at 22. It is not of such a

 nature and character that a different outcome in the jury's verdicts would be likely

 (fourth prong).



Harding testified on direct examination regarding his plea bargain for charges against

him relating to the murder of Darryl Jones. N.T. Trial at 461-463, 542-545. Defense

counsel thoroughly cross-examined Harding about the plea bargain which he received

in exchange for his testimony, his preparation for testimony for the Commonwealth,

and whether he was coached as to his testimony. Id. at 545-549, 575-581, 591-597.

Harding reaped considerable benefits in exchange for his testimony for the

Commonwealth. He was charged with murder of the first degree, conspiracy to commit

murder of the first degree, murder of the third degree, conspiracy to commit murder of

the third degree, aggravated assault and conspiracy to commit aggravated assault

arising out of the death of Darryl Jones. Id. at 577. He faced a maximum of 20 years'

                                              35
 incarceration for the conspiracy to commit aggravated assault charge alone. Harding

 pleaded guilty to that charge only on October 19, 2015. Under the plea agreement, he

 received time served (a little overZll months) and three years' probation. Id. at 543, 578.

 There were still pending charges at the time of his testimony. Id. at 461- 462, 542.

 Considering the favorable treatment Harding received for his testimony, the finder of

 fact was free to believe or reject Harding's testimony as untruthful; the jury found him

 credible. Whether it was to get home to his family, to avoid the possibility of a lengthy

 prison sentence, or to testify truthfully in exchange for leniency, the jury understood

 Harding might be motivated to testify untruthfully as a means to an end; it chose to
                                                                                               ',.;.\ ·..


 believe him. Harding, the Commonwealth's key witness, was extensively cross-

examined by defense counsel, including as to the favorable treatment he rec�ived in his

case· in exchange for his cooperation. The jury chose to believe Harding's testimony.

Rushton's proffered information would clearly be used primarily to impeach Harding's

testimony. Thus, the third prong of the test has not been satisfied.



Harding's testimony at trial established that he was closely involved in the events

surrounding Darryl Jones' murder. Nowhere in Rushton's proffered new information

are we to find new evidence that a third party or Harding himself was the shooter. N.T.

Post-sentence hearing, 10/18/2016 at 32, 33. Rushton "didn't say that [Harding]

implicated himself". Id. at 40. Rushton testified that Harding told him that he ordered

someone to pull the trigger, without mentioning a specific name. Id. at 34-35. Even if

true, this does not make it more likely that the jury would have concluded that

                                            36
 defendant did not shoot Darryl Jones. It was clear from Harding's testimony at trial that

 Harding was involved in the crime. The jury knew that he was charged with the first

 and third degree murder of Darryl Jones, and conspiracy to commit those offenses.

 Given that he acted as the defendant's driver at the scene of the crime, and spent time

 with defendant after the shooting altering and disposing of the weapon, Harding's

 alleged statement that he ordered the murder does not make it less likely that defendant

shot Darryl Jones. While he testified that Harding never told him that defendant shot

 Darryl Jones, Rushton offered no credible evidence to substantiate his concern that" an

innocent man might spend the rest of his life in jail or a guilty man be on the streets",

That Rushton did not see Defendant with a gun on the one or possibly two occasions

when they met is meaningless and not likely to result in a different outcome. That

Harding possessed 9 mm handguns and took a gun to his brother in Newark, NJ

(which, incidentally, Harding did not identify as the murder weapon) does not tend to

establish that someone other than defendant shot Darryl Jones nor make it more likely

that such information would have resulted in a different outcome in the jury's verdict.

The trial record contains more than adequate direct and circumstantial evidence �-

which the jury chose to believe -- that defendant shot Darryl Jones.



Given the delay in disclosure, and the nature and tenuous character of the information

offered by Rushton, we find it lacking in credibility. We further find that the nature and

character of the evidence offered by Rushton would not likely have resulted in a

different outcome in the case. It is both cumulative and corroborative of the evidence

                                           37
  presented at trial: Harding was closely involved in the events surrounding the murder

  of Darryl Jones but did not shoot Jones, and no other individual besides Defendant was

  identified as the shooter or could be placed in the alley with the victim at the time of the

  shooting. Further, Defendant's wallet with his Pennsylvania identification and other

  items containing his name, were found in the alley near the body.



            I. Insufficiency of Evidence

 In his final claim or error, Defendant asserts that the evidence was insufficient to

 support the jury's verdicts as to all counts "because the evidence presented fails to

 identify Defendant as a participant in any of the crimes". Reviewing the transcript of

 the evidence presented at trial, we are unsure what, precisely, Defendant means by this

 statement of error, and we do not wish to presume his intent or meaning. This is

consistent with the Defendant's general motion for acquittal for judgment of acquittal .

on all counts following the close of the Commonwealth's case in chief. N.T. Trial at 723,

which this Court denied. Defendant has not identified which elements of the offenses

charged were insufficiently established.         Suffice it to say that the evidence, as

summarized earlier in this opinion, amply supports the jury's verdicts as to all counts,

and further, that Defendant was indeed a participant in the offenses.



III.   Conclusion

For the foregoing reasons, this court respectfully requests that this appeal be DENIED

and the judgment of sentence AFFIRMED.

                                            38